DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted to applicant’s that in view of the decision made at a pre-conference with SPE Ford and Lora Driscoll (see Ap. Pre. Dec of 2/1/2021), the finality of the previous office action has been withdrawn. A new ground of rejection has been made below.
Status of Application, Amendments, And/Or Claims

Claims 1, 10, 12-14, 18-19, and 30-33 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1, 10, 12-14, 18-19, and 3-33 under 35 U.S.C. 103 as being unpatentable over Raum et al (previously presented, US Patent No. 8,017,748) in view of Hartle et al. (US Pub. No. 2015/0246969, claims priority to 61/703,871 of 9/21/2012) and Kaisheva et al (previously presented, US Pub. No. 2003/0138417) is withdrawn in view of applicants’ arguments that in Hartle’s example (Ex. 8 and 9: 100 mg/ml HAIL-12) using the same antibody having the same concentration in the formulation, the stability is different with different excipients. Therefore, they argue that it cannot be assumed that the use of any antibody having a concentration of at least about 50 mg/ml in any formulation that is stable for 18 months at 5 C would also be stable for 24 months at about 2 C, if another antibody different to the ones used by Kaisheva (e.g. a GM-CSF antibody) and different excipients (e.g., comprising sorbitol as tonicity modifier) are 
New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12-14, 18-19 and 30-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description in this case only sets forth an aqueous composition comprising: (i) an antibody or functional fragment thereof of GM-CSF in a concentration of at least about 50 mg/ml and less than about 200 mg/ml, (ii) a tonicity modifier from about 3% to about 7% (w/v), (iii) a histidine buffer in a concentration from about 20-40 at least for about 24 months at 2-8 °C”.
The specification at pg. 82-90, Tables 18-27 discloses two different concentrations of GM-CSF antibody (80 mg/ml and 150 mg/ml) in combination polysorbate 80 (at conc. 0.02 and 0.04%), 30 mM Histidine and 5% sucrose in determining the stability of the antibody at 2-8 °C. The specification discloses the time 1, 2, 3, and 6 month, where the formulation is stable is stable up to 3 months but it starts to degrade for antibody concentration 150 mg/ml but the formulation starts to degrade after 2 months for antibody concentration at 80 mg/ml at 2-8 °C (see Table 21). The specification fails to disclose any aqueous antibody composition which is substantially stable at 2-8 °C for at least 24 months as being instantly claimed. The specification fails to disclose sufficient species of the genus of antibody concentration in combination with genus tonicity modifier (sorbitol), surfactant (polysorbate 80), and buffer (Histidine) which shows that the instantly claimed invention is stable at 2-8 °C for at least 24 months. To provide adequate written description and evidence of possession of a 
Raum et al (previously presented, US Pat. No. 8,017,748) teach a human monoclonal antibody that binds to human GM-CSF comprising a light chain and a heavy chain, wherein said light chain comprises amino acid sequence of SEQ ID NO: 19 which is 100% identical to the light chain of SEQ ID NO: 19 of the instant invention and wherein the heavy chain of SEQ ID NO: 20 is 100% identical to the heavy chain of SEQ ID NO: 20 of the instant invention (see sequence alignment below). They teach that the preparation for parental administration includes sterile aqueous or non-aqueous wherein aqueous formulation can be sterile and includes water, alcoholic/aqueous solutions, emulsions or suspensions including buffered media (col. 15, lines27+). They teach that the parental vehicles include sodium chloride solution, Ringer’s dextrose, dextrose/sodium chloride (col. 15, lines32+). 
Hartle et al (Previously presented, US Pub. No. 2015/0246969) teach making a formulation comprising an antibody against GM-CSF for treating rheumatoid arthritis (abstract, [0014]). They teach that the formulation of the antibody for storage by adding pharmaceutically acceptable carriers, excipients, or stabilizers wherein buffers include citrate or histidine buffers [0066]. They teach that formulation comprises 30 mM histidine, pH 6.0, 200 mM sorbitol (which is more than 3% but less than 7%), and 0.02% They teach to add surfactant to the formulation wherein the surfactants are polysorbates 20, 80, such as Tween 20, Tween 80) in a concentration of 0.05% to about 0.5% [0051] see Examples 6-8. They also teach making formulations of other antibodies using 50 mg/ml and 100 mg/ml in a buffer having 0.03% Tween 80 (polysorbate 80) wherein the formulation is stable for at least 1 year at 25 °C (Table 7). Applicants on record argue (see AP. Pre. Req. of 11/18/2020) that Kaesheva uses different antibody than the instantly claimed antibody and Hartle uses different excipient in the formulation and argue that one skill in the art cannot assume that the use of any antibody having concentration of at least about 50 mg/ml in any formulation that is stable for 18 months would be stable for at least 24 months for 2 °C. The specification does not disclose a range of GM-CSF antibody concentration in a composition having a range of a tonicity modifier (e.g., sorbitol to represent 3-7% (w/v)), a range of surfactant (e.g., polysorbate 80 (0.001-1%) and a buffer (Histidine 20-40 mM) that makes the composition stable for at least 24 months. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Therefore, only an aqueous composition comprising a human monoclonal antibody or functional fragment thereof that binds to GM-CSF comprising a light chain variable region comprising amino acid sequences set forth in SEQ ID NOS: 19, 54 and 55) and a heavy chain variable region comprising amino acid sequences set forth in SEQ ID NOS: 20, 52, and 53), in concentration 80 mg/ml or 150 mg/ml; about 5% sorbitol, about 30 mM L-histidine, polysorbate about 0.2-0.4% which is stable for at least 3 months at 2-8 °C, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646